

115 HR 7010 IH: Rewriting to Improve and Secure an Exit Out of Poverty Act
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7010IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Ms. Moore (for herself, Ms. Lee, Ms. Jackson Lee, Ms. Roybal-Allard, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize and amend the program of block grants to States for temporary assistance for needy
			 families and related programs.
	
 1.Short titleThis Act may be cited as the Rewriting to Improve and Secure an Exit Out of Poverty Act or the RISE Out of Poverty Act. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. State plans required to address whether and how States will provide assistance to neediest
			 geographic areas.
				Sec. 5. Funding of the TANF program.
				Sec. 6. Work requirements.
				Sec. 7. Work rules.
				Sec. 8. Prohibition on imposing limit of less than 60 months on duration of assistance.
				Sec. 9. Response of TANF program to economic recessions.
				Sec. 10. Requirement that States use merit-based system in administration of TANF programs.
				Sec. 11. Ban on using Federal TANF funds to replace State and local spending that does not meet the
			 definition of qualified State expenditures.
				Sec. 12. TANF assistance to meet basic family economic needs.
				Sec. 13. State plans and reports on child poverty.
				Sec. 14. Requirement that States adopt standards and procedures to address domestic and sexual
			 violence among TANF recipients.
				Sec. 15. Child care entitlement.
				Sec. 16. Child support enforcement.
				Sec. 17. State option to extend eligibility for assistance to children through age 21; prohibition
			 on considering financial aid tied to education of child in determining
			 eligibility for, or amount of assistance; prohibition on imposing
			 additional requirements based on educational enrollment of child.
				Sec. 18. Elimination of certain other bars to TANF assistance.
				Sec. 19. Testing for controlled substances.
				Sec. 20. Effective date.
 3.ReferencesExcept as otherwise expressly provided in this Act, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the amendment or repeal shall be considered to be made to a section or other provision of the Social Security Act.
		4.State plans required to address whether and how States will provide assistance to neediest
 geographic areasSection 402(a)(1)(A)(i) (42 U.S.C. 602(a)(1)(A)(i)) is amended by inserting , including whether and how the State will give priority to providing benefits and services in areas of the State with the greatest need (such as areas with the greatest unemployment rates, the greatest poverty rates, and the least job opportunity to population ratios) before the period.
		5.Funding of the TANF program
			(a)State family assistance grant
 (1)In generalSection 403(a)(1) (42 U.S.C. 603(a)(1)) is amended— (A)in subparagraph (A), by striking each of fiscal years 2017 and 2018 and inserting fiscal year 2019 and each succeeding fiscal year; and
 (B)by striking subparagraphs (B) and (C) and inserting the following:  (B)State family assistance grant (i)In generalThe State family assistance grant payable to a State for a fiscal year shall be the greater of—
 (I)the adjusted basic block grant, plus the amount required to be paid to the State under paragraph (3) (as in effect on September 30, 2010) for fiscal year 2010; or
 (II)the amount required to be paid to the State under this paragraph for the preceding fiscal year. (ii)Adjusted basic block grantIn clause (i), the term adjusted block grant means, with respect to a State, the product of—
 (I)the amount required to be paid to the State under this paragraph for fiscal year 2010 (determined without regard to any reduction pursuant to section 409 or 412(a)(1));
 (II)1.00, plus the percentage (if any) by which the average of the CPI for the 12-month period ending with June of the preceding fiscal year exceeds the average of the CPI for the 12-month period ending with June 1996, expressed as a decimal; and
 (III)1.00, plus the percentage (if any) by which the most recent estimate by the Bureau of the Census of the population of the State that has not attained 18 years of age exceeds the most recent estimate by the Bureau of the Census of that population as of July 1, 1996, expressed as a decimal.
 (iii)CPI definedIn clause (ii), the term CPI means the last Consumer Price Index for All Urban Consumers published by the Department of Labor for the period involved.
 (C)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated such sums as are necessary for grants under this paragraph for each fiscal year..
 (2)Conforming amendment to eliminate supplemental grants for population increases in certain StatesSection 403(a) (42 U.S.C. 603(a)) is amended by striking paragraph (3). (b)Penalty for failure To maintain effort adjusted for inflationSection 409(a)(7) (42 U.S.C. 609(a)(7)) is amended—
 (1)in subparagraph (A), by inserting the inflation-adjusted before historic State expenditures; and (2)in subparagraph (B), by redesignating clauses (iii) through (v) as clauses (iv) through (vi), respectively, and inserting after clause (ii) the following:
					
 (iii)Inflation-adjusted historic State expendituresThe term inflation-adjusted historic State expenditures means, with respect to a fiscal year— (I)historic State expenditures; multiplied by
 (II)1.00, plus (in the case of fiscal year 2019 or any succeeding fiscal year) the percentage (if any) by which the average of the CPI (as defined in section 403(a)(1)(B)(iii)) for the 12-month period ending with June of the preceding fiscal year exceeds the average of the CPI (as so defined) for the 12-month period ending with June 2017, expressed as a decimal..
				(c)Modification of contingency fund
 (1)In generalSection 403(b) (42 U.S.C. 603(b)) is amended by striking all that follows paragraph (1) and inserting the following:
					
						(2)Grants
 (A)In generalThe Secretary shall make a grant to each eligible State and each Indian tribe that is an economically needy entity for a calendar quarter, in an amount equal to 80 percent of the amount (if any) by which the total amount of relevant expenditures of the entity for the quarter exceeds the total amount of the relevant expenditures of the entity for the corresponding quarter in the base year of the entity, subject to paragraph (2).
 (B)LimitationThe total amount payable to an entity under this subsection for a fiscal year shall not exceed an amount equal to 25 percent of the amount payable to the entity—
 (i)if the entity is a State, under section 403(a)(1) for the fiscal year; or (ii)if the entity is an Indian tribe, under section 412(a)(1) for the fiscal year.
 (3)DefinitionsIn paragraph (2): (A)Economically needy entityThe term economically needy entity means, with respect to a calendar quarter—
 (i)an entity with a seasonally adjusted average unemployment rate for the quarter or any of the preceding 4 calendar quarters that exceeds 6.5 percent; or
 (ii)in the case that the unemployment rate information described in clause (i) is not available with respect to an entity, an entity that meets such qualifications as the Secretary, in consultation with the Secretary of Labor, shall, by regulation, prescribe.
 (B)Base yearThe term base year means, with respect to an entity and a calendar quarter in a fiscal year— (i)except as provided in clause (ii), whichever of the 2 fiscal years most recently preceding the 1st fiscal year of the most recent contingency fund eligibility period for the entity in which the relevant expenditures of the entity were the lesser; or
 (ii)if the 1st year of the period referred to in clause (i) is fiscal year 2015, whichever of fiscal year 2007 or 2008 is the fiscal year in which the relevant expenditures of the entity were the lesser.
 (C)Contingency fund eligibility periodThe term contingency fund eligibility period means, with respect to an entity, a period of 1 or more consecutive calendar quarters for which the entity is an economically needy entity.
							(D)Relevant expenditures
 (i)In generalThe term relevant expenditures means expenditures— (I)for assistance under the program funded under this part of the entity (including, in the case of a State, any qualified State expenditures (as defined in section 409(a)(7)(B)(i)) and any expenditures under any other State program funded by such expenditures);
 (II)for child care; (III)for subsidized employment under the program funded under this part of the entity (including, in the case of a State, such expenditures under any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i))), other than expenditures made using Federal funds or with respect to which the entity received a grant made under paragraph (3) of this subsection; and
 (IV)for administrative costs associated with making the expenditures referred to in the preceding subclauses of this clause.
 (ii)Child care expendituresFor purposes of clause (i)(II), expenditures for child care consist of the following: (I)Amounts transferred under section 404(d)(1)(B).
 (II)Expenditures for child care assistance from Federal funds provided under this part. (III)In the case of an entity that is a State, expenditures for child care assistance that are qualified State expenditures (as defined in section 409(a)(7)(B)(i)), but only to the extent exceeding the total expenditures of the State (other than from Federal funds) for child care in fiscal year 1994 or 1995 (whichever is the greater).
 (iii)Authority to collect and adjust dataIn determining the amount of the expenditures of a State for basic assistance, child care, and subsidized employment, during any period for which the State requests funds under this subsection, and during the base year of the State, the Secretary may make appropriate adjustments to the data, on a State-by-State basis, to ensure that the data are comparable with respect to the groups of families served and the types of aid provided. The Secretary may develop a mechanism for collecting expenditure data, including procedures which allow States to make reasonable estimates, and may set deadlines for making revisions to the data.
 (4)Use of grantEach State to which a grant is made under this subsection shall use the grant to serve areas of the State with the greatest need (as referred to in section 402(a)(1)(A)).
						(5)Appropriation
 (A)In generalOut of any funds in the Treasury of the United States not otherwise appropriated, there are appropriated for payment to the Fund—
 (i)$2,500,000,000 for fiscal year 2019; and (ii)for each succeeding fiscal year, the amount appropriated under this paragraph for the then preceding fiscal year, increased by the percentage (if any) by which the amount appropriated under section 403(a)(1) for the fiscal year involved exceeds the amount appropriated under such section for the then preceding fiscal year.
 (B)AvailabilityAmounts made available under this paragraph for a fiscal year shall remain available until expended.
 (6)Actions to be taken in anticipation of exhaustion of fundThe Secretary shall monitor the amount in, and the rate at which amounts are paid from, the Fund, and if the Secretary determines that the Fund will be exhausted within 6 months, the Secretary shall—
 (A)notify the Congress of the determination; and (B)develop and communicate to each State and Indian tribe that is an economically needy entity as of the date of the determination, the procedure for allocating amounts in the Fund among such entities..
				(2)Elimination of penalty for failure of state receiving amounts from Contingency Fund to maintain 100
			 percent of historic effort
 (A)In generalSection 409(a) (42 U.S.C. 609(a)) is amended by striking paragraph (10) and redesignating paragraphs (11) through (16) as paragraphs (10) through (15), respectively.
 (B)Conforming amendmentsSection 409 (42 U.S.C. 609) is amended— (i)in subsection (b)(2), by striking (10), (12), or (13) and inserting (11), or (12); and
 (ii)in subsection (c)(4), by striking (10), (12), (13), or (16) and inserting (11), (12), or (15). (3)Conforming amendmentSection 409(a)(3)(C) (42 U.S.C. 609(a)(3)(C)) is amended by striking needy State (as defined in section 403(b)(5)) and inserting economically needy entity (as defined in section 403(b)(3)(A)).
				(4)Amounts provided to territories from Contingency Fund to be disregarded for purposes of limitation
 on payments to the territoriesSection 1108(a)(2) (42 U.S.C. 1308(a)(2)) is amended by inserting 403(b), before 406,. (d)Matching grants for subsidized employment (1)In generalSection 403(a) (42 U.S.C. 603(a)), as amended by subsection (a)(2) of this section, is further amended by inserting after paragraph (2) the following:
					
						(3)Matching grants for subsidized employment
 (A)In generalThe Secretary shall make a grant— (i)to each eligible State that is 1 of the 50 States or the District of Columbia, for each fiscal year for which the State is an MOE State; and
 (ii)to each State that is not 1 of the 50 States or the District of Columbia, and to each Indian tribe, for each fiscal year for which such State or tribe meets such terms and conditions as the Secretary shall, by regulation, establish, which shall be comparable to the terms and conditions under which grants are made under clause (i).
 (B)MOE StateIn subparagraph (A), the term MOE State means a State if the qualified expenditures of the State (as defined in section 409(a)(7)(B)(i)) for the fiscal year exceeds the applicable percentage (as defined in clause (ii) of such section) of inflation-adjusted historic State expenditures (as defined in clause (iii) of such section) of the State with respect to the fiscal year.
							(C)Amount of grant
								(i)States
 (I)In generalThe grant to be made to a State under subparagraph (A)(i) for a fiscal year shall be in an amount equal to 50 percent of the excess expenditures of the State for subsidized employment during the fiscal year.
 (II)Excess expenditures of the State for subsidized employmentThe term excess expenditures of the State for subsidized employment means, with respect to a fiscal year, the lesser of— (aa)the excess described in subparagraph (B) with respect to the State for the fiscal year; or
 (bb)an amount equal to the total expenditures of the State for subsidized employment funded under this part or under any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i)), excluding those with respect to which a grant is made to the State under subsection (b) of this section, during the fiscal year.
 (ii)Indian tribesThe grant to be made to an Indian tribe under this paragraph shall be in such amount as the Secretary determines to be appropriate.
 (D)Use of grantNotwithstanding section 404, a State or Indian tribe to which a grant is made under this paragraph shall use the grant solely to finance subsidized employment activities, and to serve areas of the State with the greatest need (as referred to in section 402(a)(1)(A)).
 (E)AppropriationOut of any funds in the Treasury of the United States not otherwise appropriated, there are appropriated such sums as are necessary for grants under this paragraph for each fiscal year..
				(2)Amounts provided to territories from the matching grant to be disregarded for purposes of
 limitation on payments to the territoriesSection 1108(a)(2) (42 U.S.C. 1308(a)(2)) is amended by inserting 403(a)(3), after 403(a)(2),. (3)Data reports required with respect to families that include an individual participating in subsidized employment programsSection 411(a)(1)(A) (42 U.S.C. 611(a)(1)(A)) is amended, in the matter before clause (i), by inserting , and families that include an individual participating in subsidized employment funded with Federal funds or qualified State expenditures (as so defined) before the colon.
 (e)Tribal family assistance grantsSection 412(a)(1) (42 U.S.C. 612(a)(1)) is amended— (1)in subparagraph (A), by striking fiscal year 2012 and inserting each fiscal year; and
 (2)in subparagraph (B)— (A)by redesignating clause (ii) as clause (iii); and
 (B)by striking clause (i) and inserting the following:  (i)In generalThe amount determined under this subparagraph for a fiscal year is an amount equal to the sum of the adjusted historic expenditures for the fiscal year with respect to each State in which there lies a service area of the Indian tribe is located.
 (ii)Adjusted historic expenditures definedIn clause (i), the term adjusted historic expenditures means, with respect to a fiscal year, a State, and an Indian tribe, the total amount of the Federal payments to the State under section 403 (as then in effect) for fiscal year 1994 attributable to expenditures (other than child care expenditures) by the State under parts A and F (as so in effect) for fiscal year 1994 for Indian families residing in the service areas identified by the tribe pursuant to subsection (b)(1)(C) of this section that are in the State, increased by the percentage (if any) by which the amount of the grant payable under section 403(a)(1) for the fiscal year to the State exceeds the amount of the grant so payable to the State for fiscal year 2010..
 (f)Census Bureau studyTitle IV is amended by inserting after section 413 (42 U.S.C. 613) the following:  414.Study by the Census Bureau (a)In generalThe Director of the Bureau of the Census shall conduct a study to assess the effects of policies and programs related to low-income families, including policies and programs under State programs funded under this part or funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), including changes and policies in such programs made pursuant to the Rewriting to Improve and Secure an Exit Out of Poverty Act. The Director shall design the study in consultation with the Secretary. Every 5 years, the Director shall, in consultation with the Secretary, revise the content and nature of the study to reflect emerging policy issues related to low-income families.
 (b)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $10,000,000 for each fiscal year for payment to the Bureau of the Census to carry out subsection (a)..
 (g)Matching grants to certain territoriesSection 1108 (42 U.S.C. 1308) is amended— (1)in subsection (a)(2), by inserting section 403(a)(1) (to the extent exceeding the amount required to be so paid to the territory for fiscal year 2018), before 403(a)(2); and
 (2)in subsection (b)(2), by striking fiscal year 2012 and inserting each fiscal year. 6.Work requirements (a)Participation rate requirementSection 407 (42 U.S.C. 607) is amended by striking subsections (a) and (b) and inserting the following:
				
					(a)Participation rate requirement
 (1)In generalA State to which a grant is made under section 403 for a fiscal year shall achieve a minimum participation rate of 50 percent with respect to all families residing in the State that include a work-eligible individual.
						(2)Work-eligible individual defined
 (A)In generalIn this subsection, the term work-eligible individual, subject to subparagraphs (B) and (C), means— (i)an adult recipient of assistance under the State program funded under this part or under any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i));
 (ii)a former recipient of such assistance who is— (I)a parent of a dependent child who is such a recipient; and
 (II)no longer eligible for assistance under the State program funded under this part by reason of section 408(a)(7); and
 (iii)a participant in a subsidized employment program funded under this part or under any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i)).
 (B)Exclusion of individuals sanctioned or undergoing pre-sanction reviewThe term work-eligible individual does not include any individual with respect to whom— (i)there is in effect a penalty imposed by the State under subsection (e) of this section; or
 (ii)the State has initiated (but not completed) the pre-sanction review process pursuant to section 408(a)(14)(A).
 (C)State option to exclude certain individualsA State may exclude from the term work-eligible individual any resident of the State who is— (i)a single parent caring for a child who has not attained 1 year of age;
 (ii)a recipient of supplemental security income benefits under title XVI, disability insurance benefits under title II, or other Federal or State benefits based on disability;
 (iii)an applicant for supplemental security income benefits under title XVI; (iv)an individual who is needed in the home of the individual to care for a disabled member of the family of the individual; or
 (v)an individual who (but for the exercise of the State option under this clause) would be a work-eligible individual under a tribal family assistance plan approved under section 412 or under a tribal work program to which funds are provided under this part.
								(b)Calculation of participation rates
 (1)Average monthly rateFor purposes of subsection (a), the participation rate of a State for a fiscal year is the average of the participation rates of the State for each month in the fiscal year.
 (2)Monthly participation rateFor purposes of paragraph (1), the participation rate of a State for a month, expressed as a percentage, is—
 (A)the number of families residing in the State that include a work-eligible individual who is engaged in work for the month; divided by
 (B)the number of families residing in the State that include a work-eligible individual.. (b)Participation requirementsSection 407(c) (42 U.S.C. 607(c)) is amended to read as follows:
				
 (c)Engaged in workFor purposes of subsection (b): (1)General ruleAn individual is engaged in work for a month in a fiscal year if the recipient is participating in work activities for an average of at least 20 hours per week during the month.
 (2)Individuals complying with a modified employability plan deemed to be engaged in workAn individual is deemed to be engaged in work for a month if the State determines that the individual is in substantial compliance with the activities and hourly participation requirements of a modified employability plan developed for the individual in accordance with section 408(h).
						(3)Single teen head of household or married teen who maintains satisfactory school attendance deemed
 to be engaged in workAn individual who is married or a head of household and has not attained 20 years of age is deemed to be engaged in work for a month if the recipient maintains satisfactory attendance at secondary school or the equivalent during the month..
 (c)Elimination of 12–Month limit on counting vocational educational training as a work activitySection 407(d)(8) (42 U.S.C. 607(d)(8)) is amended by striking (not to exceed 12 months with respect to any individual). 7.Work rules (a)Option of recipient To have trained personnel assess certain barriers to employment; additional matters required To be assessedSection 408(b)(1) (42 U.S.C. 608(b)(1)) is amended—
 (1)by inserting (which, at the option of the recipient, shall be conducted by trained personnel with respect to barriers to employment specified by the recipient) after assessment; and
 (2)by striking and employability and inserting employability, physical and mental impairments, English proficiency, child care needs, and whether the recipient is a victim of domestic or sexual violence,.
				(b)Individual responsibility plans
 (1)Plans required; plans to include well-being plans for childrenSection 408(b)(2)(A) (42 U.S.C. 608(b)(2)(A)) is amended— (A)in the matter preceding clause (i), by striking may and inserting shall;
 (B)in clause (iv)— (i)by inserting , supports, after counseling; and
 (ii)by striking and at the end; (C)in clause (v), by striking the period and inserting ; and; and
 (D)by adding at the end the following:  (vi)describes a well-being plan for each child in the family..
 (2)Deadline for completion of planSection 408(b)(2)(B) (42 U.S.C. 608(b)(2)(B)) is amended by striking individual— and all that follows and inserting individual within 90 days after the individual is determined eligible for the assistance.. (3)Sanction for failure of State to develop planSection 409(a) (42 U.S.C. 609(a)), as amended by section 5(c)(2)(A) of this Act, is amended by adding at the end the following:
					
						(16)Penalty for failure of State to develop required individual responsibility plan
 (A)In generalIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(b)(2) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to not more than 5 percent of the State family assistance grant.
 (B)Penalty based on severity of failureThe Secretary shall impose reductions under subparagraph (A) with respect to a fiscal year based on the degree of noncompliance..
 (4)Conforming amendmentSection 408(b) (42 U.S.C. 608(b)) is amended by striking paragraph (4). (c)Modified employability plans for certain individuals with disabilitiesSection 408 (42 U.S.C. 608) is amended by adding at the end the following:
				
					(h)Authority To develop modified employability plan for a recipient of assistance with, or caring for
			 a family member with, a disability
 (1)In generalA State may develop a modified employability plan for a recipient of assistance under the State program funded under this part—
 (A)who— (i)is a work-eligible individual (as defined in section 407(a)(2)); and
 (ii)has been determined by a qualified medical, mental health, addiction, or social services professional (as determined by the State) to have a disability; or
 (B)who is caring for a family member with a disability (as so determined). (2)Contents of planThe modified employability plan shall—
 (A)include a determination that, because of the disability of the recipient or the individual for whom the recipient is caring, reasonable modification of work activities, hourly participation requirements, or both, is needed in order for the recipient to participate in the activities;
 (B)describe the modified work activities in which the recipient is required to participate; (C)specify the number of hours per week for which the recipient is required to participate in the modified work activities, based on an evaluation by the State of the circumstances of the family;
 (D)describe the services, supports, and modifications that the State will provide to the recipient or the family of the recipient;
 (E)be developed in cooperation with the recipient; and (F)be reviewed not less often than every 6 months.
 (3)DefinitionsIn this subsection: (A)DisabilityThe term disability means a mental or physical impairment, including substance abuse or addiction, that—
 (i)constitutes or results in a substantial impediment to employment; or (ii)substantially limits 1 or more major life activities.
 (B)Modified work activitiesThe term modified work activities means activities which the State has determined will help the recipient become employable.. (d)Sanctions (1)General sanction provisions (A)Prohibition on imposing lifetime or full family sanction (i)ProhibitionSection 408(a) (42 U.S.C. 608(a)) is amended by adding at the end the following:
							
 (13)Prohibition on imposing lifetime or full family sanctionA State to which a grant is made under section 403 shall not impose a lifetime prohibition on the provision of assistance to any individual or family under the State program funded under this part or under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) on the basis of the failure of a member of the family to comply with a program requirement..
 (ii)PenaltySection 409(a) (42 U.S.C. 609), as amended by section 5(c)(2)(A) of this Act and subsection (b)(3) of this section, is amended by adding at the end the following:
							
 (17)Penalty for imposing lifetime or full family sanctionIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(13) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
						(B)Due process protections
 (i)In generalSection 408(a) (42 U.S.C. 608(a)), as amended by subparagraph (A)(i) of this paragraph, is amended by adding at the end the following:
							
								(14)Sanction procedures
 (A)Pre-sanction review processBefore imposing a sanction against an individual or family receiving assistance under the State program funded under this part or under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) for failure to comply with program requirements, the State shall take the following steps:
 (i)Provide or send notice to the individual or family, and, if the recipient’s native language is not English, through a culturally competent written or verbal translation, of the following information:
 (I)The specific reason for the proposed sanction. (II)The amount of the proposed sanction.
 (III)The length of time during which the proposed sanction would be in effect. (IV)The steps required to come into compliance or to show good cause for noncompliance.
 (V)That the agency will provide assistance to help the individual demonstrate good cause for noncompliance, or come into compliance with program requirements.
 (VI)That the individual may appeal the determination to impose a sanction, and the steps that the individual must take to pursue such an appeal.
											(ii)
 (I)Ensure that, subject to clause (iii)— (aa)an individual, other than the individual who determined that a sanction be imposed, will review the determination and have the authority to take the actions described in subclause (II); and
 (bb)the individual or family against whom the sanction is to be imposed shall be afforded the opportunity to meet with the individual who is reviewing the determination to impose the sanction.
 (II)The actions described in this subclause are the following: (aa)Modify the determination to impose a sanction.
 (bb)Determine that there was good cause for the failure to comply. (cc)Recommend modifications to the individual responsibility or employment plan of an individual.
 (dd)Make such other determinations and take such other actions as may be appropriate. (iii)The review required under clause (ii) shall include consideration of the following:
 (I)To the extent applicable, whether barriers to compliance exist, such as a physical or mental impairment (including mental illness, substance abuse, mental retardation, or a learning disability), domestic or sexual violence, limited proficiency in English, limited literacy, homelessness, or the need to care for a child with a disability or health condition, that contributed to the noncompliance.
 (II)Whether the noncompliance resulted from failure to receive or have access to services identified as necessary in an individual responsibility or employment plan.
 (III)Whether changes to the individual responsibility or employment plan of an individual should be made in order for the individual to come into compliance.
 (IV)Whether there is good cause for any noncompliance. (V)Whether the sanction policies of the State have been applied properly.
 (B)Sanction follow-up requirementsIf a State imposes a sanction on a family or individual for failing to comply with program requirements, the State shall—
 (i)provide or send notice to the individual or family, in language calculated to be understood by the individual or family, and, if the individual’s or family’s native language is not English, through a culturally competent translation, of the reason for the sanction and the steps the individual or family must take to end the sanction;
 (ii)resume full assistance, services, or benefits to the individual or family under the program (if the individual or family is otherwise eligible for the assistance, services, or benefits) once the individual who was not in compliance with program requirements that led to the sanction complies with the requirements for a reasonable period of time, as determined by the State and subject to State discretion to reduce the period; and
 (iii)if the State has not resumed providing the assistance, services, or benefits as of the end of the 120-day period that begins on the date that is 60 days after the date on which the sanction was imposed, provide notice to the individual or family, in language calculated to be understood by the individual or family, of the steps the individual or family must take to end the sanction, and of the availability of assistance to come into compliance or demonstrate good cause for noncompliance.
 (C)Notice to evicted personsThe State shall make a reasonable effort to provide to an individual or family that has been evicted from a residence for failure to pay rent or as a result of another problem related to poverty, any notice required by this paragraph to be provided to the individual or family..
 (ii)PenaltySection 409(a) (42 U.S.C. 609(a)), as amended by section 5(c)(2)(A) of this Act, subsection (b)(3) of this section, and subparagraph (A)(ii) of this paragraph, is amended by adding at the end the following:
							
								(18)Penalty for failure to follow sanction procedures
 (A)In generalIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(14) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to not more than 5 percent of the State family assistance grant.
 (B)Penalty based on severity of failureThe Secretary shall impose reductions under subparagraph (A) with respect to a fiscal year based on the degree of noncompliance..
						(iii)State plan requirement to describe how States will notify applicants and recipients of their rights
			 under the program and of potential benefits and services available under
 the programSection 402(a)(1)(B)(iii) (42 U.S.C. 602(a)(1)(B)(iii)) is amended by inserting , and will notify applicants and recipients of assistance under the program of the rights of individuals under all laws applicable to program activities and of all potential benefits and services available under the program before the period.
						(2)Modifications to work sanction
 (A)Elimination of full family sanction; State required to establish certain good cause exceptionsSection 407(e)(1) (42 U.S.C. 607(e)(1)) is amended— (i)by striking shall— and all that follows through subparagraph (B) and inserting shall reduce the amount of assistance otherwise payable to the family pro rata with respect to any period during a month in which the individual so refuses,; and
 (ii)by striking may establish and inserting the following shall establish, which shall include the decline of an offer of employment at a wage less than the greater of the applicable Federal or State minimum wage, or 80 percent of the wage that would have governed had the minimum hourly rate under the Fair Labor Standards Act been applicable to the offer of employment, at a site subject to a strike or lockout at the time of refusal, or for medical reasons or a lack of sufficient physical strength or stamina.
						(B)Prohibition on sanctioning individual for failure to engage in work if individual has a child under
			 age 6 months or if failure results from inability to secure child care or
 after-school arrangements for a child under age 13Section 407(e)(2) (42 U.S.C. 607(e)(2)) is amended by striking refusal and all that follows and inserting  failure of an individual to engage in work required in accordance with this section if—(A)the individual is a single custodial parent caring for a child who has not attained 6 months of age; or
 (B)the individual is the single custodial parent caring for a child who has not attained 13 years of age, and the failure resulted from the inability of the individual to secure child care or after-school arrangements for the child.
 (3)Modifications to child support sanctionSection 408(a)(2) (42 U.S.C. 608(a)(2)) is amended by striking State— and all that follows and inserting State shall deduct from the assistance that would otherwise be provided to the family of the individual under the State program funded under this part an amount equal to 25 percent of the amount of the assistance..
 (e)Related state plan requirementSection 402(a) (42 U.S.C. 602(a)) is amended by adding at the end the following:  (8)Certification that employment assessments and sanction reviews will be conducted by competent personnelA certification by the chief executive officer of the State that the employment assessments conducted pursuant to section 408(b)(1) and the sanction reviews conducted pursuant to section 408(a)(14)(A) will be conducted by personnel who have sufficient education, training, and professional competence to do so, which shall include information on the education, training, and professional competence that State will require of the personnel..
			8.Prohibition on imposing limit of less than 60 months on duration of assistance
			(a)Prohibition
 (1)In generalSection 408(a)(7) (42 U.S.C. 608(a)(7)) is amended— (A)in the paragraph heading, by striking No assistance for more than 5 years and inserting Durational limits on assistance;
 (B)in the heading for subparagraph (A), by striking In general and inserting No assistance for more than 5 years; and (C)by adding at the end the following:
						
 (H)Prohibition on limiting duration of assistance to less than 60 monthsA State to which a grant is made under section 403 shall not impose a limit of less than 60 months on the duration for which a family may be provided assistance from Federal or State funds under the State program funded under this part or under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))..
 (2)Conforming amendmentThe heading of section 409(a)(9) (42 U.S.C. 609(a)(9)) is amended by striking 5-year limit and inserting rules governing durational limits. (b)Requirement To conduct outreach To inform potentially eligible families of elimination of durational limit on assistance of less than 60 months (1)In generalSection 408(a) (42 U.S.C. 608(a)), as amended by section 7(d)(1) of this Act, is amended by adding at the end the following:
					
						(15)Requirement to conduct outreach to inform potentially eligible recipients of assistance of
 elimination of durational limit on assistance of less than 60 monthsA State to which a grant is made under section 403 for a fiscal year that, before the effective date of this paragraph, denied assistance under the State program funded under this part or any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i)) to an individual or family on the basis of a durational limit on the assistance that was imposed other than under section 408(a)(7) shall conduct outreach to inform individuals and families who were so denied that they may be eligible for additional months of the assistance..
 (2)PenaltySection 409(a) (42 U.S.C. 609(a)), as amended by sections 5(c)(2)(A) and 7(d)(1) of this Act, is amended by adding at the end the following:
					
						(19)Failure to conduct outreach to inform potentially eligible recipients of assistance of elimination
 of durational limit on assistance of less than 60 monthsIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(15) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
				(c)State plan required To include description of how potentially eligible recipients will be informed
 of elimination of durational limit on assistance of less than 60 monthsSection 402(a)(1)(B) (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following:  (vi)In the case of a State that, before the date this clause takes effect, denied assistance under the program to an individual or family on the basis of a durational limit on the assistance that was imposed other than under section 408(a)(7), the document shall describe how the State intends to inform the individuals and families who were so denied that they may be eligible for additional months of the assistance..
			9.Response of TANF program to economic recessions
 (a)Inapplicability of durational limit on assistanceSection 408(a)(7) (42 U.S.C. 608(a)(7)), as amended by section 8(a)(1)(C) of this Act, is amended by adding at the end the following:
				
 (I)Inapplicability of durational limit during recessionSubparagraph (A) shall not apply in a State during any month which is in a high unemployment period with respect to the State.
 (J)Disregard of assistance provided during recessionIn determining the number of months for which an adult has received assistance under a State or tribal program funded under this part or any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i)), the State or tribe shall disregard any month which is in a high unemployment period with respect to the State.
 (K)6-month grace period required after recessionSubparagraph (A) shall not apply to a recipient of assistance under the State program funded under this part or any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i)) during the 6-month period that begins with the month immediately following a high unemployment period with respect to the State if the recipient received the assistance for the last month of the period..
			(b)Requirement To conduct outreach To inform potentially eligible families of suspension of durational
			 limit on assistance
 (1)In generalSection 408(a) (42 U.S.C. 608(a)), as amended by sections 7(d)(1) and 8(b)(1) of this Act, is amended by adding at the end the following:
					
						(16)Requirement to conduct outreach to inform potentially eligible recipients of assistance of
 suspension of durational limit on assistanceIn each month which is a high unemployment period with respect to a State to which a grant is made under section 403 for a fiscal year, the State shall conduct outreach to inform individuals and families who are potentially eligible for assistance under the State program funded under this part or any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i)) of the suspension of any durational limit on assistance under the program..
 (2)PenaltySection 409(a) (42 U.S.C. 609(a)), as amended by sections 5(c)(2)(A), 7(d)(1), and 8(b)(2) of this Act, is amended by adding at the end the following:
					
						(20)Failure to conduct outreach to inform potentially eligible recipients of assistance of suspension
 of durational limit on assistanceIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(16) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
				(c)State plan required To include description of how potentially eligible recipients will be informed
 of suspension of time limits during recessionSection 402(a)(1)(B) (42 U.S.C. 602(a)(1)(B)), as amended by section 8(c) of this Act, is amended by adding at the end the following:
				
 (vii)The document shall describe how the State intends to inform potentially eligible recipients of assistance under the program of the suspension of durational limits on the assistance during a high unemployment period with respect to the State..
 (d)High unemployment period definedSection 419 (42 U.S.C. 619) is amended by adding at the end the following:  (6)High unemployment period definedThe term high unemployment period means, with respect to a State, a period of 1 or more consecutive months if the average rate of total unemployment in the State (seasonally adjusted) for the period consisting of the then most recent 3 months for which data for all States are published equals or exceeds 6.5 percent..
			10.Requirement that States use merit-based system in administration of TANF programs
 (a)Program requirementSection 408(a) (42 U.S.C. 608(a)), as amended by sections 7(d)(1), 8(b)(1), and 9(b)(1) of this Act, is amended by adding at the end the following:
				
 (17)Requirement to use merit-based system in administering programA State to which a grant is made under section 403 shall establish and maintain personnel standards through a merit-based system, in administering the State program funded under this part and any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i))..
 (b)PenaltySection 409(a) (42 U.S.C. 609), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(2), and 9(b)(2) of this Act, is amended by adding at the end the following:
				
 (21)Penalty for failure to use merit-based system in administering programIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(17) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
			11.Ban on using Federal TANF funds to replace State and local spending that does not meet the
			 definition of qualified State expenditures
 (a)ProhibitionSection 408(a) (42 U.S.C. 608(a)), as amended by sections 7(d)(1), 8(b)(1), 9(b)(1), and 10(a) of this Act, is amended by adding at the end the following:
				
					(18)Ban on using Federal TANF funds to replace state or local spending that is not a qualified state
 expenditureA State to which a grant is made under section 403, and a sub-State entity that receives funds from such a grant, shall not expend any part of the grant funds to supplant State or local spending for benefits or services which are not qualified State expenditures (within the meaning of section 409(a)(7)(B)(i))..
 (b)PenaltySection 409(a) (42 U.S.C. 609), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(2), 9(b)(2), and 10(b) of this Act, is amended by adding at the end the following:
				
					(22)Use of federal TANF funds to replace state or local spending that is not a qualified state
 expenditureIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(18) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
			12.TANF assistance to meet basic family economic needs
 (a)State plan requirementSection 402(a)(1)(B) (42 U.S.C. 602(a)(1)(B)), as amended by sections 8(c) and 9(c) of this Act, is amended by adding at the end the following:
				
 (viii)Family budget provisionsThe document shall set forth a family budget of a dollar amount sufficient to meet the basic economic needs (including food, clothing, shelter, utilities, household goods, personal care items, and general incidental expenses) of a family, how the family budget is adjusted for family size, the method used to estimate the family budget (including a statement of the relationship between shelter and utility costs and the fair market rents in localities in the State), and the relationship between the amount of assistance provided to each family under the program and the amount of the family budget for the family..
 (b)Program requirementSection 408(a) (42 U.S.C. 608(a)), as amended by sections 7(d)(1), 8(b)(1), 9(b)(1), 10(a), and 11(a) of this Act, is amended by adding at the end the following:
				
 (19)Requirement that amount of assistance meet basic economic needsA State to which a grant is made under section 403 shall ensure that the total amount of assistance provided to a family under the State program funded under this part and all programs funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) for which the family is eligible is sufficient to meet the basic economic needs of the family, taking into account all earned and unearned income of the family and an amount not to exceed the value of the supplemental nutrition assistance benefits provided to the family under the Food and Nutrition Act of 2008..
 (c)PenaltySection 409(a) (42 U.S.C. 609), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(2), 9(b)(2), 10(b), and 11(b) of this Act, is amended by adding at the end the following:
				
 (23)Penalty for failure of State TANF assistance to meet basic economic needs of a recipient familyIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(19) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
			13.State plans and reports on child poverty
 (a)Child poverty reduction as a purpose of the TANF programSection 401(a) (42 U.S.C. 601(a)) is amended by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively, and by inserting before paragraph (2) (as so redesignated) the following:
				
 (1)reduce poverty among children;. (b)State plan provisions (1)Matters required to be addressedSection 402(a)(1)(A) (42 U.S.C. 602(a)(1)(A)) is amended by adding at the end the following:
					
 (ix)Goals and methods for reducing child povertyReduce child poverty using Federal funds provided under this part and State funds, including establishing numerical goals for reducing child poverty.
 (x)Goals and tracking of work outcomesTrack work-related outcomes for recipients of assistance under the program, such as employment entries, wages, and job retention, including establishing numerical goals for work-related outcomes for recipients.
 (xi)Provide preventative services to families at risk of abuse or neglectProvide benefits and services to families at risk of having their children removed from the home because of abuse and neglect, using Federal funds provided under this part and State funds.
 (xii)How noncustodial parents will be servedServe noncustodial parents, using Federal funds provided under this part and State funds.. (2)Public availabilitySection 402(c) (42 U.S.C. 602(c)) is amended to read as follows:
					
						(c)Public availability
 (1)In generalThe State shall make available to the public, including by posting on a public website of the State or another appropriate website—
 (A)each draft of any plan or plan amendment to be submitted by the State under this section, for at least 45 days before the submission; and
 (B)any such plan or amendment certified by the Secretary to be complete. (2)ProceduresThe State shall establish procedures to receive and respond to comments from the public, private sector organizations, and local governments on any draft referred to in paragraph (1)..
 (c)Annual performance reportSection 411 (42 U.S.C. 611) is amended by adding at the end the following:  (e)Annual performance report by StatesNot later than December 31 of each year, each eligible State shall submit to the Secretary (in accordance with such form and content rules as the Secretary, in consultation with the National Governor’s Association, National Conference of State Legislatures, and the American Public Human Services Association, develops) a report on the following aspects of the State program funded under this part in the preceding fiscal year:
 (1)Whether the State met the child poverty reduction goals set forth in the State plan. This part of the report shall include a discussion of the factors, including benefits, services, and activities funded with Federal funds provided under this part or State funds, which contributed to the meeting of, or the failure to meet, the goals.
 (2)Whether the work programs of the State were effective in meeting the objectives and numerical goals of the State plan. This part of the report shall include a discussion of data derived from the tracking of recipients, including—
 (A)the number of families that left the State program funded under this part; (B)the employment rate for those who left the program in each calendar quarter;
 (C)the wage rates of those who left the program, including the percentage of leavers who, in each calendar quarter, earned an amount equal to at least 50 percent of the average wage then paid in the State; and
 (D)the employment outcomes of those who left the program because of a durational limit on assistance, reported at 6 months, 12 months, 24 months, and 36 months after leaving the program.
							The Secretary shall provide States with technical assistance in preparing this part of the report,
			 including by providing States with data from the National Directory of New
 Hires.(3)Whether the State has been effective in providing benefits and services under the program to persons with disabilities. This part of the report shall include a report on recipients of assistance under the State program funded under this part who participated in work activities (as defined in section 407(d)) pursuant to a modified employability plan due to disability, including the following:
 (A)The aggregate number of recipients with modified employability plans due to a disability. (B)The percentage of all recipients with modified employability plans who substantially complied with activities set forth in the plans each month of the fiscal year.
 (C)Information regarding the most prevalent types of physical and mental impairments that provided the basis for the disability determinations.
 (D)The percentage of cases with a modified employability plan in which the recipient had a disability, was caring for a child with a disability, or was caring for another family member with a disability.
 (E)A description of the most prevalent types of modification in work activities or hours of participation that were included in the modified employability plans.
 (F)A description of the qualifications of the staff who determined whether individuals had a disability, of the staff who determined that individuals needed modifications to their work requirements, and of the staff who developed the modified employability plans.
 (4)The effectiveness of the benefits and services provided under the State program in reducing the number of children removed from their homes because of abuse and neglect. This part of the report shall include an analysis which includes the following:
 (A)The number of families provided the benefits or services that were at risk of having their children removed from the home.
 (B)The number of families served by the program that had 1 or more children removed from the home because of abuse or neglect.
 (5)An analysis of the extent to which the benefits and services under the State program were provided to noncustodial parents.
 (6)How funds provided to the State under this part, with a separate accounting for funds provided under section 403(a)(3) and funds provided under section 403(b), were used to serve areas of the State with the greatest need (as referred to in section 402(a)(1)(A)(i)). This part of the report shall include supporting data..
			(d)Annual report to Congress on the efforts of State programs To promote and support employment for
 individuals with disabilitiesSection 411 (42 U.S.C. 611), as amended by subsection (c) of this section, is amended by adding at the end the following:
				
 (f)Report by SecretaryNot later than July 31 of each fiscal year, the Secretary shall submit to the Congress a report, entitled Efforts in State TANF Programs to Promote and Support Employment for Individuals with Disabilities, that includes information on State efforts to engage individuals with disabilities in work activities during the preceding fiscal year. The report shall include the following information:
 (1)For each State, the number of individuals for whom the State has developed a modified employability plan.
 (2)The types of physical and mental impairments that provided the basis for the disability determination, and whether the individual with the disability was an adult recipient or minor child head of household, a child, or a non-recipient family member.
 (3)The types of modifications that States have included in modified employability plans. (4)The extent to which individuals with a modified employability plan are participating in work activities.
 (5)For each State, an analysis of the extent to which the option to establish modified employability plans was a factor in the State achieving or not achieving the minimum participation rate required by section 407(a)..
			(e)Report to Congress on legislative options To reward States with high employment rates and high
 rates of employment at good wagesWithin 4 years after the effective date of this section, the Secretary of Health and Human Services shall submit to the Congress a report that sets forth options for the enactment of legislation to provide financial or other rewards to States that have high rates of employment and high rates of employment at good wages.
			14.Requirement that States adopt standards and procedures to address domestic and sexual violence
			 among TANF recipients
 (a)In generalSection 402(a)(7) (42 U.S.C. 602(a)(7)) is amended— (1)by striking the paragraph heading and inserting Certification of standards and procedures regarding domestic and sexual violence;
 (2)by striking subparagraph (A) and inserting the following:  (A)In generalA certification by the chief executive officer of the State that the State has established and is enforcing standards and procedures to ensure the right and entitlement of victims of domestic or sexual violence (notwithstanding section 401(b)) seeking or receiving assistance under the State program funded under this part or any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i))—
 (i)to be screened and identified while maintaining the confidentiality of the victims; (ii)to be referred to counseling and supportive services;
 (iii)to be granted a waiver, pursuant to a determination of good cause, of program requirements such as time limits (for so long as necessary), residency requirements, child support cooperation requirements, and family cap provisions, in cases where compliance with the requirements would make it more difficult for the victims to escape domestic or sexual violence or unfairly penalize the victims or other individuals who are at risk of further domestic or sexual violence;
 (iv)to apply to participate in the program on the same day the victim appears in person in a program office during office hours;
 (v)to have an application that contains the name, address, and signature of the victim considered to be filed on the date the application is submitted;
 (vi)to receive at the time of application a clear, written statement explaining what the victim must do to cooperate in obtaining verification and otherwise completing the application process; and
 (vii)if the victim has completed the application process, to have the eligibility of the victim for assistance determined promptly, and to be provided assistance retroactive to the application date if determined eligible within 30 days after the application date.; and
 (3)in subparagraph (B)— (A)in the subparagraph heading, by inserting or sexual after Domestic; and
 (B)in the text, by inserting or sexual after domestic. (b)Report to the Congress on best practices of StatesSection 413 (42 U.S.C. 613) is amended by adding at the end the following:
				
					(k)Report to Congress on best practices of States in addressing domestic and sexual violence suffered
 by TANF recipientsEvery 4 years, the Secretary shall prepare and submit to the Congress a report which examines the practices of States in implementing section 402(a)(7), and identifies the best practices used to do so..
 (c)Effective dateThe amendments made by this section shall take effect on October 1, 2018. 15.Child care entitlement (a)Replacement of requirement that portion of funds be used for certain populations with child care guaranteeSection 418(b)(2) (42 U.S.C. 618(b)(2)) is amended to read as follows:
				
 (2)Child care to be guaranteed for certain populationsAs a condition of receiving funds under this section, a State shall guarantee the provision of child care services to—
 (A)each recipient of assistance under the State program funded under this part or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of this Act), and to each work-eligible individual (as defined in section 407(a)(2) of this Act), for any period in which the recipient or individual is—
 (i)participating in a work activity (as defined in section 407(d) of this Act); (ii)employed, and in a family the total income of which does not exceed 250 percent of the poverty line (within the meaning of section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section applicable to a family of the size involved); or
 (iii)engaged in employment subsidized by the State; or (B)each individual who is a former recipient of assistance under such a program or a former work-eligible individual, for any portion of the 24-month period, beginning with the date the individual left the program involved, in which the individual is employed and in a family that meets the income requirement of subparagraph (A)(ii)..
 (b)Elimination of State capsSection 418(a) (42 U.S.C. 618(a)) is amended— (1)in paragraph (2)—
 (A)by striking subparagraphs (B) and (D) and redesignating subparagraph (C) as subparagraph (B); and (B)in subparagraph (B) (as so redesignated), by striking the lesser of the State's allotment under subparagraph (B) or; and
 (2)in paragraph (5), by striking (2)(C) and inserting (2)(B). (c)Open-Ended entitlementSection 418(a) (42 U.S.C. 618(a)) is amended—
 (1)in paragraph (1), by striking Subject to the amount appropriated under paragraph (3), each and inserting Each; and (2)in paragraph (3), by striking $2,917,000,000 for fiscal year 2012 and inserting such sums as are necessary to carry out this section for each fiscal year..
				(d)Use of funds in accordance with child care and development block grant act of 1990 except as
 required by child care guaranteeSection 418(c) (42 U.S.C. 618(c)) is amended by inserting except to the extent that such a requirement or limitation would interfere with the provision of child care services required by subsection (b)(2) before the period.
			16.Child support enforcement
			(a)Elimination of ban on providing assistance to families not assigning certain support rights to the
			 State
 (1)In generalSection 408(a) (42 U.S.C. 608(a)) is amended by striking paragraph (3). (2)Conforming amendmentsThe following provisions are each amended by inserting after section 408(a)(3) the following: (as in effect before the effective date of the amendments made by section 10(a) of the RISE Out of Poverty Act):
 (A)Section 452(a)(10)(C) (42 U.S.C. 652(a)(10)(C)). (B)Section 452(h) (42 U.S.C. 652(h)).
 (C)Section 454(5)(A) (42 U.S.C. 654(5)(A)). (D)Section 456(a)(1) (42 U.S.C. 656(a)(1)).
 (E)Section 457(a)(2)(B)(i) (42 U.S.C. 657(a)(2)(B)(i)). (F)Section 457(a)(3)(A) (42 U.S.C. 657(a)(3)(A)).
 (G)Section 457(a)(3)(B) (42 U.S.C. 657(a)(3)(B)). (H)Section 464(a)(1) (42 U.S.C. 664(a)(1)).
 (I)Section 466(a)(3)(B) (42 U.S.C. 666(a)(3)(B)). (b)Requirement that all child support collected on behalf of a child in a family receiving TANF be distributed to the family (1)In generalSection 457 (42 U.S.C. 657) is amended—
 (A)in subsection (c)(1), by striking means— and all that follows through (B) foster and inserting means foster; and (B)by adding at the end the following:
						
 (f)Notwithstanding the preceding provisions of this section, all amounts collected by a State as child support on behalf of a child in a family that is receiving assistance under the State program funded under part A or under the State plan approved under part A of this title (as in effect on the day before the date of the enactment of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996) shall be distributed to the family..
 (2)Conforming amendmentsSection 458(b)(5)(C)(i)(I) (42 U.S.C. 658(b)(5)(C)(i)(I)) is amended— (A)by inserting is collected on behalf of a child described in section 457(f) or after involved; and
 (B)by striking A or. 17.State option to extend eligibility for assistance to children through age 21; prohibition on considering financial aid tied to education of child in determining eligibility for, or amount of assistance; prohibition on imposing additional requirements based on educational enrollment of child (a)State option To extend TANF to children under age 22Section 419(2) (42 U.S.C. 619(2)) is amended—
 (1)by striking or at the end of subparagraph (A); (2)by striking the period at the end of subparagraph (B) and inserting ; or; and
 (3)by adding at the end the following:  (C)at the option of the State, has not attained 22 years of age..
				(b)Ban on considering financial aid tied to education of child in determining eligibility for, or
			 amount of assistance; ban on imposing additional requirements based on
			 educational enrollment of child
 (1)ProhibitionsSection 408(a) (42 U.S.C. 608(a)), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(1), 9(b)(1), 10(a), 11(a), and 12(b) of this Act, is amended by adding at the end the following:
					
						(20)Ban on considering financial aid tied to education of child in determining eligibility for, or
			 amount of assistance; ban on imposing additional requirements based on
 educational enrollment of childA State to which a grant is made under section 403 for a fiscal year shall not— (A)consider financial aid tied to the training, school attendance, or postsecondary school attendance of a minor child in determining that the eligibility of the family of the child for, or the amount of assistance to be provided to the family, under the State program funded under this part or any other State program funded by qualified State expenditures (as defined in section 409(a)(7)(B)(i)); or
 (B)impose additional requirements on a family solely because the family includes a minor child who is enrolled in a training program, school, or post-secondary educational institution..
 (2)PenaltySection 409(a) (42 U.S.C. 609), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(2), 9(b)(2), 10(b), 11(b), and 12(c) of this Act, is amended by adding at the end the following:
					
 (24)Considering educational enrollment of child or of financial aid tied to education of childIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(20) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
				18.Elimination of certain other bars to TANF assistance
 (a)Bar on assistance for persons convicted of drug feloniesSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is amended—
 (1)in the section heading by striking assistance and and inserting supplemental nutrition assistance; (2)in subsection (a), by striking for— and all that follows through (2) benefits and inserting for benefits;
 (3)in subsection (b), by striking all through The amount of benefits and inserting the following:  (b)Effects on benefits for othersThe amount of benefits;
 (4)in subsection (c), by striking assistance or; and (5)in subsection (e), by striking it— and all that follows through in section 3 and inserting it in section 3.
 (b)Bar on assistance for unwed teen parents not in schoolSection 408(a) (42 U.S.C. 608(a)) is amended by striking paragraph (4). (c)Bar on assistance for teens not in an adult-Supervised living arrangementSection 408(a) (42 U.S.C. 608(a)) is amended by striking paragraph (5).
			(d)Redesignation of provisions
 (1)In generalSection 408(a) (42 U.S.C. 608(a)), as amended by the preceding provisions of this Act, is amended by redesignating paragraphs (6) through (20) as paragraphs (3) through (17), respectively.
				(2)Conforming amendments
 (A)Section 402(a)(7)(B) (42 U.S.C. 602(a)(7)(B)) is amended by striking 408(a)(7)(C)(iii) and inserting 408(a)(4)(C)(iii). (B)Section 403(a)(5)(C)(ii)(II) (42 U.S.C. 603(a)(5)(C)(ii)(II)) is amended by striking 408(a)(7)(C) and inserting 408(a)(4)(C).
 (C)Section 403(a)(5)(C)(v) (42 U.S.C. 603(a)(5)(C)(v)) is amended by striking 408(a)(7) and inserting 408(a)(4). (D)Section 409(a)(7)(B)(i)(IV) (42 U.S.C. 609(a)(7)(B)(i)(IV)) is amended by striking 408(a)(7) and inserting 408(a)(4).
 (E)Section 409(a)(9) (42 U.S.C. 609(a)(9)) is amended by striking 408(a)(7) and inserting 408(a)(4). (F)Section 409(a)(17), as added by section 7(d)(1)(A)(ii) of this Act, is amended by striking 408(a)(13) and inserting 408(a)(10).
 (G)Section 409(a)(18), as added by section 7(d)(1)(B)(ii) of this Act, is amended by striking 408(a)(14) and inserting 408(a)(11). (H)Section 409(a)(19), as added by section 8(b)(2) of this Act, is amended by striking 408(a)(15) and inserting 408(a)(12).
 (I)Section 409(a)(20), as added by section 9(b)(2) of this Act, is amended by striking 408(a)(16) and inserting 408(a)(13). (J)Section 409(a)(21), as added by section 10(b) of this Act, is amended by striking 408(a)(17) and inserting 408(a)(14).
 (K)Section 409(a)(22), as added by section 11(b) of this Act, is amended by striking 408(a)(18) and inserting 408(a)(15). (L)Section 409(a)(23), as added by section 12(c) of this Act, is amended by striking 408(a)(19) and inserting 408(a)(16).
 (M)Section 409(a)(24), as added by section 17(b)(2) of this Act, is amended by striking 408(a)(20) and inserting 408(a)(17). (N)Section 411(a)(1)(A)(xvi) (42 U.S.C. 611(a)(1)(A)(xvi)) is amended by striking 408(a)(7) and inserting 408(a)(7)(A).
 19.Testing for controlled substancesSection 902 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104–193; 21 U.S.C. 862b) is repealed.
		20.Effective date
 (a)In generalExcept as otherwise provided in this Act, this Act and the amendments made by this Act shall take effect on October 1, 2018, and shall apply to payments under title IV of the Social Security Act for calendar quarters beginning on or after such date, without regard to whether regulations to implement the amendments are promulgated by such date.
 (b)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan under part A or E of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this Act, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. If the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.
			